DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	“main drive sprocket”, “transmission member”, “first pedal slider”, “drive mechanism”, “first overrunning clutch system”, “first power link”, “first end region”, “second end region”, “first ring”, “second ring” in claim 1; “pedal slider bracket holder” and “adjustable system” in claim 4; “first part”, “second part” in claim 5; “fixator” in claim 7; “adjustable system” in claim 8; “second pedal slider, “second overrunning clutch system”, “second power link”, “additional first ring”, “additional second ring”, “additional drum”, “additional groove” in claim 13; “first roller” in claim 13; “second pedal slider”, “second overrunning clutch system”, “second power link” in claim 17.	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main drive sprocket”, “transmission member”, “first pedal slider”, “drive mechanism”, “first overrunning clutch system”, “first power link”, “first end region”, “second end region”, “first ring”, “second ring” in claim 1; “pedal slider bracket holder” and “adjustable system” in claim 4; “first part”, “second part” in claim 5; “fixator” in claim 7; “adjustable system” in claim 8; “second pedal slider, “second overrunning clutch system”, “second power link”, “additional first ring”, “additional second ring”, “additional drum”, “additional groove” in claim 13; “first roller” in claim 14; “second pedal slider”, “second overrunning clutch system”, “second power link” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 “said first clutch system” lacks antecedent basis.	In claim 4 “said first pedal slider bracket” lacks antecedent basis.	In claim 9 “said clutch system” lacks antecedent basis.	In claim 10 “said first clutch system” lacks antecedent basis.	In claim 13 “said second clutch system” lacks antecedent basis.	In claim 17 “said second clutch system” and “said clutch system” lacks antecedent basis.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 1, the prior art fails to disclose or suggest a vehicle including a transmission member that couples a wheel drive sprocket to a main drive sprocket; a first pedal slider coupled to a frame to swing forward and rearward; a drive mechanism including a first overrunning clutch system connected to said main drive sprocket; and a first power link connected at a first end region to said first pedal slider and at a second end region opposite to said first end region to said first clutch system, forward movement of said first pedal slider causing movement of said first power link and rotation of said first clutch system which causes movement of said main drive sprocket and thus said wheel drive sprocket via said transmission member causing rotation of said wheel; and said first clutch system including a first ring; a second ring configured such that rotation of said first ring in a first direction causes rotation of said second ring while rotation of said first ring in a second, opposite direction does not cause rotation of said second ring, said second ring being motively coupled to said transmission member such that rotation of said second ring causes movement of said main drive sprocket and results in rotation of said wheel; and a drum fixed to said first ring, said second end region of said first power link being connected to said drum, said drum including a groove, said first power link being retained in said groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



March 9, 2022